Citation Nr: 1130961	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a shrapnel wound to the right arm.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a shrapnel wound to the right leg.

3.  Entitlement to service connection for residuals of a shrapnel wound to the right arm.

4.  Entitlement to service connection for residuals of a shrapnel wound to the right leg.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969, including combat service in Vietnam, for which he received the Sharpshooter Badge-Rifle, Purple Heart Medal, and Presidential Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a videoconference hearing held in May 2011.







FINDINGS OF FACT

1.  The claims for service connection for residuals of shrapnel wounds to the right arm and right leg were previously denied by means of an August 1999 rating decision.

2.  The evidence received since the denial in August 1999 is new, in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran currently experiences numbness and tingling associated with the  shrapnel wound to the right arm that he sustained in service.

4.  The Veteran currently experiences numbness and tingling associated with the  shrapnel wound to the right leg that he sustained in service.

5.  The Veteran was exposed to loud noises during combat in Vietnam.

6.  The Veteran's current hearing loss is the result of combat-related noise exposure.

7.  The Veteran's current tinnitus is the result of combat-related noise exposure.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied the claims of entitlement to service connection for residuals of shrapnel wounds to the right arm and right leg is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for residuals of a shrapnel wound to the right arm.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the claim for service connection for residuals of a shrapnel wound to the right leg.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  Residuals of a shrapnel wound to the right arm were incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Residuals of a shrapnel wound to the right leg were incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  Hearing loss was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112(a), 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.385 (2010).

7.  Tinnitus was incurred in the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance or notice is required under the Veterans Claims Assistance Act of 2000 (VCAA) to help the Veteran in substantiating his claims.

New & Material
Residuals of Shrapnel Wounds to the Right Arm & Right Leg 

The RO denied the Veteran's claims of entitlement to service connection for residuals of shrapnel wounds to the right arm and right leg by means of an August 1999 rating decision.  At the time of the August 1999 denial, the RO found that while the Veteran had sustained shrapnel wounds to the right arm and right leg during service, because there was no evidence of scarring associated with the wounds and he did not endorse any post-service residuals during a VA examination, the criteria for service connection (current disability) had not been met, and the claims were denied.

Although in the June 2007 rating decision on appeal the RO declined to reopen the claims, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010). Thus, the August 1999 decision became final because the Veteran did not file a timely appeal.

The claims for service connection for residuals of shrapnel wounds to the right arm and right leg may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claims in January 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in August 1999 consisted of the Veteran's service treatment records, post-service treatment records, a VA examination report dated in April 1999, and the Veteran's own statements.  As noted, the RO found that while the Veteran had sustained shrapnel wounds to the right arm and right leg during service, because he did not endorse any residuals during the April 1999 VA examination, the criteria for service connection had not been met, and the claims were denied.

The Board finds that the evidence received since the final decision in August 1999 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim.  Newly received evidence includes additional VA treatment records and the Veteran's written statements and his testimony asserting that he currently experiences tingling and numbness in his right arm and right leg.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.303.  Accordingly, the claims for service connection for residuals of shrapnel wounds to the right arm and right leg are reopened.

Service Connection
Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss and tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Residuals of Shrapnel Wounds to the Right Arm & Right Leg

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of the evidence is in approximate balance and the claims for service connection for residuals of shrapnel wounds to the right arm and right leg will be granted on this basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Veteran's service treatment records clearly demonstrate that he sustained shrapnel wound injuries to his right arm and right leg.  The remaining question before the Board therefore is whether he currently experiences residuals attributable to these in-service shrapnel injuries.  In this respect, the Veteran has testified that he experiences tingling, numbness and light scarring in his right arm and right leg.  The Veteran has also testified that he has experienced continuity of symptomatology in the right arm and right leg since his period of service.  The below-signed Acting Veteran's Law Judge found the Veteran's May 2011 testimony credible, (presiding officials are owed deference as to determinations of witness credibility, see Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977)), and the Board notes that laymen such as the Veteran can attest to their in-service experiences and current symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

As noted, the determinative question in this matter is whether the Veteran currently experiences residuals attributable to the conceded in-service shrapnel wound injuries to the right arm and right leg.  The record reflects competent, persuasive evidence of such residuals, including the Veteran's testimony and lay statements of continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Board finds that, applying the benefit of the doubt rule, the claims for service connection for service connection for residuals of shrapnel wounds to the right arm and right leg must be granted.

Hearing Loss & Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of acoustic trauma sustained in service.  The Veteran has denied a post-service history of significant noise exposure.  He has testified that he experienced a decrease in hearing acuity and tinnitus during his period of service and since his discharge from service.

The Board acknowledges that the service treatment records do not show tinnitus or  clinical evidence of hearing loss at any time during active service.  See 38 C.F.R. § 3.385 (2010).   The service treatment records, however, do not demonstrate that the Veteran underwent any audiological examinations during service, such as to document the presence, or lack thereof, of a decrease in hearing acuity.

The Veteran's service records indicate that his military specialty was in infantry and that he served as a rifleman.  They also demonstrate sufficient proof of participation in combat such that he may be presumed to have been exposed to acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (West 2002).  In this respect, the Veteran is in receipt of the Sharpshooter Badge-Rifle and a Purple Heart Medal for shrapnel wounds sustained during service.  

Initially, the Board notes that the Veteran has submitted private examination reports that demonstrate hearing loss that meets VA criteria for consideration as a disability.  38 C.F.R. § 3.385.  Service connection for hearing loss and tinnitus, however, may not be presumed.  Rather, a nexus between his current disabilities and the in-service exposure to acoustic trauma must be shown.  

In September 2007, the Veteran's private treatment provider submitted that the Veteran's military experience more likely than not contributed significantly to the Veteran's current hearing loss.  The Veteran was diagnosed as having sloping sensorineural hearing loss consistent with noise exposure.

Upon VA examination, dated in February 2008, the examiner opined that the audiometry results were invalid and could not be used for rating purposes because the Veteran's speech recognition scores were at levels 20 decibels better than the average of responses to pure tones.  At that time, the VA examiner also opined that the Veteran's tinnitus was not related to in-service noise exposure because his description of the ringing was more consistent with normal occurring ear noises than pathological tinnitus.  The VA audiologist also opined that the Veteran's hearing loss was less likely than not related to in-service noise exposure, given the period of time between discharge and diagnosis of mild high frequency hearing loss.  The VA audiologist, however, noted that there was no separation audiogram and therefore hearing loss could not be confirmed or ruled out at the time of discharge.

In March 2011, the Veteran's private treatment provider indicated that the Veteran had reported a history of significant noise exposure during service and consequent tinnitus and hearing loss.  Again, he submitted that the Veteran's period of service had more likely than not contributed significantly to the current hearing loss.

Upon review of the evidence of record, the Board concludes that service connection for hearing loss and tinnitus is warranted.  Although the February 2008 VA examiner determined that the Veteran's hearing loss and tinnitus were not related to acoustic trauma sustained in service, the examiner did not consider the Veteran's competent reports of hearing loss and tinnitus beginning in service.   Moreover, the February 2008 VA examiner also acknowledged that the Veteran had not undergone an audiogram upon separation and that hearing loss could not be confirmed or ruled out.  The failure to consider the lay testimony regarding the incurrence of hearing loss and tinnitus during service lessens the probative value of the VA opinion.

The Veteran has provided competent and credible testimony regarding the onset of hearing loss and tinnitus in service, and its continuance since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Because the Veteran has provided competent evidence of a continuity of symptomatology from service of tinnitus, and he is competent to state that he currently experiences tinnitus, he is competent to relate his currently diagnosed tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  Accordingly, service connection for tinnitus is warranted.

Considering the limited probative value of the negative VA opinion concerning the Veteran's hearing loss, the Veteran's competent and credible report of having first noticed a decrease in his acuity of hearing during service and a continuity of hearing difficulty since that time, and the positive March 2011 opinion from his private treatment provider, the Board similarly concludes that service connection for hearing loss is warranted.

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board concludes that the Veteran incurred hearing loss and tinnitus as a result of his period of active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a shrapnel wound to the right arm.

New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a shrapnel wound to the right leg.

Service connection for residuals of a shrapnel wound to the right arm is granted.

Service connection for residuals of a shrapnel wound to the right leg is granted.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


